                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF OHIO
                      WESTERN DIVISION AT DAYTON

ANDRE TERRELL,

                       Petitioner,               :    Case No. 3:19-cv-061

       - vs -                                         District Judge Walter H. Rice
                                                      Magistrate Judge Michael R. Merz

ED SHELDON, Warden,
 Mansfield Correctional Institution
                                                 :
                       Respondent.


        SUPPLEMENTAL REPORT AND RECOMMENDATIONS


       This habeas corpus case, brought by petitioner with the assistance of counsel, is before the

Court on Petitioner’s Objections (ECF No. 11) to the Magistrate Judge’s Report and

Recommendations (the “Report,” ECF No. 9). District Judge Rice has recommitted the case for

reconsideration in light of the Objections (ECF No. 12).

       Terrell pleads one ground for relief under the Fourth Amendment:

                GROUND ONE: The search warrant for Terrell's hotel room was
                facially deficient because it was overly broad and lacked sufficient
                particularity, and the exclusionary rule should be applied.

(Petition, ECF No. 1, PageID 5.)

       The Warden argued that merits review of this claim in habeas was barred by the doctrine

of Stone v. Powell, 428 U.S. 465 (1976), as applied in the Sixth Circuit in Riley v. Gray, 674 F.2d

522 (6th Cir. 1982) (Return of Writ, ECF No. 7, PageID 748, quoting Stone, 428 U.S. at 493, 494;

Riley, 674 F.2d at 527.). The Report accepted that argument and concluded merits review was

precluded by Stone (ECF No. 9, PageID 765).

                                                 1
       Terrell had raised his scope and particularity claim, the claim he makes here, as his second

assignment of error on direct appeal. The Ohio Second District Court of Appeals reviewed this

claim only for plain error because it had not been raised in the trial court and affirmed. State v.

Terrell, 2nd Dist. Clark No. 2016-CA-32, 2017-Ohio-7097, 95 N.E.3d 870, ¶ 67 (Aug. 4, 2017),

appellate jurisdiction declined, 2018-Ohio-723 (2018).

       In his Objections, Terrell argues that this holding of the Second District “applied a

procedural bar that does not exist in Ohio” law and which therefore was an “unanticipated and

unforeseeable application of a procedural rule which prevent[ed] state court consideration of the

merits of the claim,” bringing the Petition within an exception to Stone (ECF No. 11, PageID 773,

774, quoting Riley, 674 F.2d at 527). Terrell asserts this procedural bar was unanticipated because

of the Supreme Court of Ohio’s decision in State v. Castagnola, 145 Ohio St. 3d 1, 2015-Ohio-

1565, ¶¶ 106-08. The Castagnola Court held that “[w]hen an issue of law that was not argued

below is implicit in another issue that was argued and is presented by an appeal, we may consider

and resolve that implicit issue.” Id. at ¶ 67 (brackets in original) (internal quotation marks and

citation omitted). Terrell asserts the Castagnola decision is “central to [his] arguments in his

Petition.” (Objections, ECF No. 11, PageID 773).

       The Second District was certainly aware of Castagnola, quoting that decision in its own

opinion. Terrell, 2017-Ohio-7097, at ¶ 66, quoting Castagnola, 2015-Ohio-1565, at ¶ 79. It did

not discuss any portion of Castagnola which according to Terrell allowed it to consider de novo

any particularity or scope argument raised for the first time on appeal. Instead, as precedent for

applying only plain error review, it cited its own precedent. Id. at ¶ 67, quoting State v. Zwick, 2nd

Dist. Miami No. 2013 CA 4, 2014-Ohio-230, ¶ 18 (2nd Dist. 2014).




                                                  2
           A careful reading of Castagnola shows that it does not support Petitioner’s position for the

following reasons:

           First, unlike Petitioner here, Castagnola argued lack of particularity in both the trial and

appellate courts. 2015-Ohio-1565, at ¶ 69. Terrell made that argument only on appeal.

           Second, the Supreme Court of Ohio did not adopt a general rule that particularity could be

raised on appeal when it was omitted in the court below; instead, it held that it “may” in a particular

case consider “an issue of law that was not argued below [when that issue] is implicit in another

issue that was argued and is presented by an appeal [to the Supreme Court].” Id. at ¶ 67 (internal

quotation marks and citation omitted). As is well established, the jurisdiction of the Supreme

Court of Ohio is almost entirely discretionary1. The fact that it chooses to exercise that discretion

to decide an issue presented but not decided below does not imply that courts of appeal are free to

do that.

           Furthermore, Terrell did not cite Castagnola to the Second District for the proposition for

which he relies on it here, but for its principal holding on probable cause.

           In terms of whether the Second District’s procedural holding was or should have been

unanticipated, Terrell does not deal with Zwick, 2014-Ohio-230 (2nd Dist. 2014), in which the

Second District, three years before deciding Terrell’s appeal, had plainly held that the when a

particularity issue was not raised in a motion to suppress, the defendant waived all but plain error

review. 2014-Ohio-230, at at ¶ 17, quoting State v. Demus, 192 Ohio App. 3d 181, 2011-Ohio-

124, ¶¶ 13-14 (2nd Dist.). Given this well-established precedent, Terrell should have anticipated

that his particularity issue, omitted from the motion to suppress, would receive only plain error

review on appeal.



1
    The major exceptions are appeals in capital cases and in cases that originate in the courts of appeals.

                                                             3
        Finally, Terrell cites no authority for the proposition that plain error review does not satisfy

Stone. In Good v. Berghuis, 729 F.3d 636 (6th Cir. 2013), the Sixth Circuit held an evidentiary

hearing was not required by due process and followed its prior conclusion that “opportunity means

opportunity . . . the state court need do no more than ‘take cognizance of the constitutional claim

and render a decision in light thereof.” Id. at 638, quoting Moore v. Cowan, 560 F.2d 1298, 1302

(6th Cir. 1977).

                   Consistent with Moore and with two of the three votes in Bradley v.
                   [Cowan, 561 F.2d 1213 (6th Cir. 1977)], we make clear that the
                   Powell “opportunity for full and fair consideration” means an
                   available avenue for the prisoner to present his claim to the state
                   courts, not an inquiry into the adequacy of the procedure actually
                   used to resolve that particular claim.

Id. at 639-40. Here, Petitioner was given an evidentiary hearing in the trial court, an appropriate

mechanism for developing the factual basis of the particularity claim, which is not available in the

court of appeals. Terrell does not tell this Court why he did not raise that issue in his motion to

suppress. He nevertheless received plain error review of his particularity claim on appeal, albeit

unsuccessfully. Terrell, 2017-Ohio-7097, at ¶¶ 67-69.




Conclusion



        Having reconsidered the case in light of the Objections, the Magistrate Judge remains

persuaded that the Petition should be dismissed.          However, a reasonable jurist could read

Castagnola more expansively than is recommended above. Therefore, if the Court dismissed the

Petition, it should also issue a certificate of appealability on the question whether Castagnola

required the Second District to provide full review, rather than plain error review, on the

                                                   4
particularity issue.



July 3, 2019.

                                                               s/ Michael R. Merz
                                                              United States Magistrate Judge




                           NOTICE REGARDING OBJECTIONS



Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections to the
proposed findings and recommendations within fourteen days after being served with this Report
and Recommendations. Pursuant to Fed. R. Civ. P. 6(d), this period is extended to seventeen days
because this Report is being served by mail. Such objections shall specify the portions of the
Report objected to and shall be accompanied by a memorandum of law in support of the objections.
A party may respond to another party’s objections within fourteen days after being served with a
copy thereof. Failure to make objections in accordance with this procedure may forfeit rights on
appeal. See Thomas v. Arn, 474 U.S. 140, 153-55 (1985); United States v. Walters, 638 F.2d 947,
949-50 (6th Cir. 1981).




                                                5
